Mr. Justice Browh delivered the opinion of the court. This writ of error was sued out to reverse a judgment for $110 secured in the Municipal Court by the defendant in error, Max Bice, against the plaintiff in error, Katie Krasne. Bice is a plumber and did some plumbing work for Mrs. Krasne described in certain plans and specifications. He was paid $750, which was the price contracted for. Bice maintained that for certain work and materials not included in the plans and specifications he was entitled to further payment. He sued for it. Mrs. Krasne, after filing an affidavit of defense that she never ordered any additional work or material as alleged, nor was any such work done or material furnished, testified on the trial of the case that Bice agreed to do said extra work and furnish said extra material without any additional charge, and was corroborated by various witnesses, who swore that they heard a conversation in which Bice made such an agreement. But Bice denies this, and circumstances and the testimony of one Lippert as to a conversation he heard between the parties tend to corroborate him. The case turns on the credibility of witnesses as to a question of fact. We shall not disturb the finding and judgment of the court below. The judgment of the Municipal Court is affirmed. I'Affirmed.